Exhibit 10.1

Execution Copy



AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 11, 2013,
by and among Calgon Carbon Corporation (the “Company”) and the entities and
natural persons listed on Exhibit A hereto and their respective Affiliates
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, Starboard is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, four million nine
hundred sixty-five thousand (4,965,000) shares, or approximately nine and two
tenths percent (9.2%), of the Common Stock of the Company issued and outstanding
on the date hereof;

WHEREAS, Starboard submitted a nomination letter to the Company on January 15,
2013 (the “Nomination Letter”) nominating director candidates to be elected to
the Company’s board of directors (the “Board”) at the 2013 annual meeting of
stockholders of the Company (the “2013 Annual Meeting”); and

WHEREAS, the Company and Starboard have determined to come to an agreement with
respect to the election of members of the Board at the 2013 Annual Meeting,
certain matters related to the 2013 Annual Meeting and certain other matters, as
provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.  Board Matters; Board Appointments; 2013 Annual Meeting.

(a)  Prior to the mailing of its definitive proxy statement for the 2013 Annual
Meeting, the Company agrees that the Board and all applicable committees of the
Board shall take all necessary actions to (i) increase the size of the Board
from eight (8) members to nine (9) members, and (ii) nominate Donald C. Templin
(“Templin”) and Louis S. Massimo (the “Starboard Appointee,” and with Templin,
the “New Appointees”) for election to the Board at the 2013 Annual
Meeting.  Each of the New Appointees shall be designated as nominees for the
class of directors with terms expiring at the 2016 annual meeting of
stockholders (the “2016 Annual Meeting”).

(b)  Upon the execution of this Agreement, Starboard hereby irrevocably
withdraws its Nomination Letter and Starboard hereby agrees not to  (i) nominate
any person for election at the 2013 Annual Meeting, (ii) submit any proposal for
consideration at, or bring any other business before, the 2013 Annual Meeting,
directly or indirectly, or (iii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2013 Annual Meeting, directly
or indirectly, and shall not permit any of its Affiliates or Associates to do
any of the items in this Section 1(b).  Starboard shall not publicly or
privately encourage or support any other stockholder to take any of the actions
described in this Section 1(b).



--------------------------------------------------------------------------------





(c)  The Company agrees that it will recommend, support and solicit proxies for
the election of the New Appointees at the 2013 Annual Meeting in the same manner
as for the Company’s other nominees standing for election to the Board at the
2013 Annual Meeting.

(d)  The Company agrees that if the Starboard Appointee or any Replacement
Director (as defined below) is unable to serve as a director, resigns as a
director or is removed as a director prior to the 2016 Annual Meeting, and at
such time Starboard beneficially owns in the aggregate at least the lesser of
3.0% of the Company’s then outstanding Common Stock (subject to adjustment for
stock splits, reclassifications, combinations and similar adjustments), the
Company and Starboard shall discuss in good faith the mutual recommendation to
the Governance Committee of the Board (the “Governance Committee”) of the
appointment of a substitute person to fill the resulting vacancy in the class of
directors with terms expiring at the 2016 Annual Meeting, which person shall (i)
be independent of Starboard, (ii) qualify as “independent” pursuant to NYSE
listing standards, and (iii) have relevant financial and business
experience.  The appointment of any such person to the Board will be subject to
the approval of the Governance Committee, in its sole discretion, after
exercising its fiduciary duties in good faith (any such replacement nominee
appointed in accordance with the terms of this Section 1(d) shall be referred to
as the “Replacement Director”).  Upon the acceptance of a Replacement Director
nominee by the Governance Committee, the Board will appoint such Replacement
Director to the Board no later than five (5) business days after the Governance
Committee recommendation of such Replacement Director.

(e)  At the 2013 Annual Meeting, Starboard agrees to appear in person or by
proxy at the 2013 Annual Meeting and vote all shares of Common Stock
beneficially owned by it (i) in favor of the election of each of the Company’s
nominees for election to the Board (ratably with respect to all nominees) and
(ii) in accordance with the Board’s recommendation with respect to the Company’s
“say-on-pay” proposal, unless, as relates solely to the Company’s “say-on-pay”
proposal, Institutional Shareholder Services Inc. recommends otherwise.

(f)  Starboard agrees that it will cause its Affiliates and Associates to comply
with the terms of this Agreement.  As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

(g)  As of the date of this Agreement, the New Appointees are appointed as
observers to the Board (the “Board Observers”) until the 2013 Annual
Meeting.  Each of the Board Observers will (i) receive copies of all notices and
written information furnished to the full Board, reasonably in advance of each
meeting to the extent practicable, and (ii) be permitted to be present at all
meetings of the full Board (whether by phone or in person).  Notwithstanding the
foregoing, (A) the Company shall be entitled to withhold any information and
exclude the Board Observers from any meeting, or any portion thereof, as is
reasonably determined by the Company to be necessary to protect the Company’s
attorney-client privilege, or as otherwise may be appropriate until the New
Appointees are elected to the Board, and (B) the Board Observers shall execute a
confidentiality agreement in form and substance reasonably acceptable to the
Company with respect to the information and discussions to which the Board
Observers will have access.



- 2 -

--------------------------------------------------------------------------------





(h)  Within five (5) business days following the date of this Agreement, the
Company shall amend its Rights Agreement, dated as of January 27, 2005, as
amended, to replace any mention of “ten percent” or “10%” in the definition of
“Acquiring Person” in Section 1(a) thereof with “fifteen percent” or “15%”, and
to make any necessary conforming changes.

(i)  The Company shall use its reasonable best efforts to hold the 2013 Annual
Meeting no later than May 31, 2013.

(j)  The Company shall have dissolved the Executive Committee of the Board on or
prior to the date of this Agreement.  The Company agrees that if a new Executive
Committee of the Board is created, the Board will take all action necessary in
furtherance of the appointment of the Starboard Appointee to the Executive
Committee of the Board.

(k)  The Company agrees that promptly following the conclusion of the 2013
Annual Meeting, but in any event no later than thirty (30) days thereafter, the
Board will take all action necessary in furtherance of (i) the appointment of
Templin to the Audit Committee of the Board and (ii) the appointment of the
Starboard Appointee to the Compensation Committee of the Board.

2.  Standstill Provisions.

   (a)  Starboard agrees that, from the date of this Agreement until the earlier
of (i) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2014 annual meeting of
stockholders of the Company pursuant to the Company’s bylaws or (ii) the date
that is one-hundred (100) days prior to the first anniversary of the 2013 Annual
Meeting (the “Standstill Period”), neither it nor any of its Affiliates or
Associates under its control or direction will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner:

(i)  engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that improperly seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;

(ii)  form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Starboard to join the “group” following the execution
of this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;



- 3 -

--------------------------------------------------------------------------------





(iii)  deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Starboard and otherwise in accordance with this Agreement;

(iv)  seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(v)  (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, or encourage, initiate or support any other
third party in any such related activity or (C) make any public communication in
opposition to any Company acquisition or disposition activity approved by the
Board;

(vi)  seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in Section 1;

(vii)  seek to advise, encourage, support or influence any person with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1; or

(viii)  make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

   (b)  Except as expressly provided in Section 1 or Section 2(a), each member
of Starboard shall be entitled to:

 (i)  vote their shares on any other proposal duly brought before the 2013
Annual Meeting, or otherwise vote as each member of Starboard determines in its
sole discretion; or

(ii)  disclose, publicly or otherwise, how it intends to vote or act with
respect to any securities of the Company, any stockholder proposal or other
matter to be voted on by the stockholders of the Company and the reasons
therefore; provided that, as applicable, all such activity is in compliance with
the requirements of this Agreement.

3.  Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound, and (d)
the Company has dissolved the Executive Committee of the Board.



- 4 -

--------------------------------------------------------------------------------





4.  Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Starboard, and is
a valid and binding obligation of Starboard, enforceable against Starboard in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Starboard as currently in effect, (d) the execution, delivery and
performance of this Agreement by Starboard does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Starboard, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, and (e) as of the date of this
Agreement, (i) Starboard is deemed to beneficially own in the aggregate four
million nine hundred sixty-five thousand (4,965,000) shares of Common Stock and
(ii) Starboard does not currently have, and does not currently have any right to
acquire, any interest in any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).



- 5 -

--------------------------------------------------------------------------------





5.  Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B.  Prior to the issuance of the Mutual Press Release, neither
the Company nor Starboard shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other
Party.  Until the 2013 Annual Meeting, neither the Company nor Starboard or the
Starboard Appointee shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.

6.  Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages).  It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity.  This Section 6 is not the exclusive remedy for any
violation of this Agreement.

7.  Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2013 Annual Meeting, the filing of a
Schedule 13D amendment in connection with this Agreement and the negotiation and
execution of this Agreement, provided that such reimbursement shall not exceed
Fifty Thousand dollars ($50,000) in the aggregate.

8.  Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.



- 6 -

--------------------------------------------------------------------------------





9.  Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

If to the Company:

      Calgon Carbon Corporation 500 Calgon Carbon Drive Pittsburgh, Pennsylvania
15205 Attention: Randall S. Dearth

Richard D. Rose, Esq.

Telephone: (412) 787-6725 Facsimile: (412) 787-4774   with a copy (which shall
not constitute notice) to:   Jones Day 901 Lakeside Avenue Cleveland, Ohio
44114-1190 Attention: Lyle G. Ganske, Esq.

 

Telephone: (216) 586-7264

Facsimile: (216) 579-0212   500 Grant Street, Suite 4500 Pittsburgh,
Pennsylvania 15219 Attention: David A. Grubman, Esq. Telephone: (412) 394-7223
Facsimile: (412) 394-7959   If to Starboard or any member thereof:   Starboard
Value LP 599 Lexington Avenue, 19th Floor New York, New York 10022 Attention:
Jeffrey C. Smith Telephone: (212) 845-7955 Facsimile: (212) 845-7988   with a
copy (which shall not constitute notice) to:   Olshan Frome Wolosky LLP Park
Avenue Tower 65 East 55th Street New York, New York 10022 Attention: Steve
Wolosky, Esq. Telephone: (212) 451-2333 Facsimile: (212) 451-2222



- 7 -

--------------------------------------------------------------------------------





10.  Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof.  Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.  Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (ii) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable legal requirements, any claim that (A) the suit, action or proceeding
in such court is brought in an inconvenient forum, (B) the venue of such suit,
action or proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

11.  Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12.  Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein.  No modifications of this Agreement can
be made except in writing signed by an authorized representative of each the
Company and Starboard, except that the signature of an authorized representative
of the Company will not be required to permit an Affiliate of Starboard to agree
to be listed on Exhibit A and be bound by the terms and conditions of this
Agreement.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.  The terms and conditions
of this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns.  No party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any member of Starboard, the prior written consent of the Company, and with
respect to the Company, the prior written consent of Starboard.  This Agreement
is solely for the benefit of the Parties hereto and is not enforceable by any
other persons.



- 8 -

--------------------------------------------------------------------------------





13.  Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly disparage, call into
disrepute, or otherwise defame or slander the other Parties or such other
Parties’ subsidiaries, affiliates, successors, assigns, officers (including any
current officer of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), directors (including
any current director of a Party or a Parties’ subsidiaries who no longer serves
in such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives.  For
purposes of this Section 13, the Starboard Appointee shall not be deemed to be
an agent, affiliate, officer, key employee or director of the Company or
Starboard and no actions taken by any agent or other representative of a Party
in any capacity other than as a representative of such Party shall be covered by
this Agreement.

[The remainder of this page intentionally left blank]



- 9 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

  CALGON CARBON CORPORATION       By:

/s/ Randall S. Dearth

 

Name:

Randall S. Dearth

Title:

Chief Executive Officer







STARBOARD:   STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE GP LLC

By: Starboard Value LP, its investment manager

By: Starboard Principal Co LP, its member

 

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD PRINCIPAL CO LP

By: Starboard Value LP, its manager

By: Starboard Principal Co GP LLC, its general partner

 

STARBOARD VALUE LP

STARBOARD PRINCIPAL CO GP LLC

By: Starboard Value GP LLC, its general partner





 

By:

/s/ Jeffrey C. Smith

Name:

Jeffrey C. Smith

Title:

Authorized Signatory






[Signature Page to Agreement]



--------------------------------------------------------------------------------





EXHIBIT A

Starboard

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
STARBOARD VALUE AND OPPORTUNITY S LLC
STARBOARD VALUE LP
STARBOARD VALUE GP LLC
STARBOARD PRINCIPAL CO LP
STARBOARD PRINCIPAL CO GP LLC
JEFFREY C. SMITH
MARK R. MITCHELL
PETER A. FELD



--------------------------------------------------------------------------------





EXHIBIT B

PRESS RELEASE

